Citation Nr: 1134293	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  09-00 279A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The Veteran served on active duty from September 1944 to November 1963.  The Veteran died in December 2005.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) that denied the appellant's claim for service connection for the cause of the Veteran's death.

In October 2010 the Board remanded the case for further development.  

In the Introduction of the October 2010 remand, the Board noted that the issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for the cause of the Veteran's death, claimed as due to VA failure to provide adequate treatment had been raised by the record, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board referred that issue to the AOJ for appropriate action.  Review of the claims file indicates that the AOJ has not taken any action on the 38 U.S.C.A. § 1151 issue.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

The appellant seeks entitlement to service connection for the cause of the Veteran's death.  The appellant asserts entitlement to service connection for the cause of the Veteran's death on the basis that the cause of his death was related to or had its onset in service.  The appellant contends that the Veteran's service-connected hypertension materially contributed to the cause of his death.  Specifically, she asserts that the Veteran's hypertension had caused several strokes, which contributed to his death.  

The Veteran's death certificate indicates that the Veteran died in December 2005.  The death certificate records that the immediate cause of death was determined to be subdural hematoma.  No other condition is listed on the certificate as an immediate cause, or as an underlying cause or other significant condition contributing to death but not resulting in the underlying cause.

When any Veteran dies from a service-connected disability, the Veteran's surviving spouse, children and parents are entitled to dependency and indemnity compensation.  38 U.S.C.A. § 1310.  A death will be considered to result from a service-connected disability when the evidence establishes that a disability that is causally related to service either caused, or contributed substantially or materially to the Veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a service-connected disability to constitute a contributory cause of death, it must be shown to have contributed substantially and materially to the Veteran's death; combined to cause death; aided or lent assistance to the production of death; or resulted in debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of other disease or injury causing death, as opposed to merely sharing in the production of death.  38 C.F.R. § 3.312.  

Although there are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, even in such cases, consideration must be given to whether there may be a reasonable basis to hold that a service-connected condition was of such severity as to have a material influence in accelerating death, where the service-connected condition affected a vital organ and was of itself of a progressive or debilitating nature.  Id.

At the time of the Veteran's death, service connection was in effect for porphyria with recurrent skin manifestations, which was evaluated as 30 percent disabling; hypertension, which was evaluated as 10 percent disabling; and residuals, fracture, simple, right elbow, which was evaluated as zero percent disabling.

A remand of this case is necessary for the following reasons.  First, in October 2010 the Board remanded the case with instructions to send the appellant a notice letter that complies with the requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2010), which includes an explanation as to the information or evidence needed to establish a claim for service connection for the cause of the Veteran's death, as outlined by the Court in Hupp v. Nicholson, 21 Vet. App. 342 (2007).

In this regard, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Certain additional notice requirements may attach in the context of a claim for Dependency Indemnity and Compensation (DIC) benefits based on service connection for the cause of death.  Generally, 38 U.S.C.A. § 5103(a) notice for a DIC case must include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected. Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

In October 2010, the RO sent the appellant a letter regarding notice requirements in the context of a claim for DIC benefits based on service connection for the cause of death pursuant to Hupp.  However, the letter does not comply with those requirements.  The October 2010 letter only notified the appellant of the service-connected hypertension, and did not notify the appellant of the Veteran's other conditions for which he was service-connected at the time of his death.  At the time of his death, in addition to hypertension, the Veteran was service-connected for porphyria with recurrent skin manifestations, and for residuals, fracture, simple, right elbow.  Accordingly, remand is required so that the appellant can be provided the requisite notice under Hupp, to include a statement of all of the conditions for which the Veteran was service-connected at the time of his death. 

A second reason a remand is necessary is in order to obtain an addendum opinion to the January 2011 VA examination that was conducted on the question of service connection for the cause of the Veteran's death.  In the report of that examination, the examiner provided an opinion on the likelihood that the Veteran's service-connected hypertension caused or contributed substantially or materially to the cause of his death.  However, given the possibility that one or both of his other two service-connected disabilities could be implicated as a cause of death, an opinion is needed as to the likelihood that the Veteran's service-connected disabilities were singly or in combination, an immediate or underlying cause of death or etiologically related to the cause of death; or that they were a contributory cause of death.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Send the appellant a notice letter that complies with the requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2010) that includes an explanation as to the information or evidence needed to establish a claim for service connection for the cause of the Veteran's death, as outlined by the Court in Hupp.  The RO should assure that such notice specifically includes a statement notifying the appellant of all of the conditions for which the Veteran was service-connected at the time of his death, as well as meeting all other requirements under Hupp.  

2.  After completion of the above notice, the RO must forward the claims file to the examiner who conducted the January 2011 VA examination (or a suitable substitute if this individual is unavailable) for an addendum.  The examiner should be notified that the Veteran's service-connected disabilities at the time of his death included (1) porphyria with recurrent skin manifestations; (2) hypertension; and (3) residuals, fracture, simple, right elbow.  

Following a review of the record, the examiner should provide a medical opinion, with adequate rationale, as to whether it is at least as likely as not that the Veteran's service-connected disabilities, either singly or in combination, caused or contributed substantially and materially to the cause of his death; combined to cause death; aided or lent assistance to the production of death; or resulted in debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of other disease or injury causing death.  All findings and conclusions should be set forth in a legible report.

3.  Then readjudicate the appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

